Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152094(5)                                                                                        Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re KEVIN J. RIEMAN                                                                                              Justices
  _________________________________________                                  SC: 152094
                                                                             ADB: 15-9-GA
  ATTORNEY GRIEVANCE COMMISSION,
             Petitioner.
  _________________________________________/

          On order of the Court, the motion for order to show cause is considered. We
  DIRECT the Attorney Grievance Commission to file a response to respondent’s answers
  to the motion to show cause within 28 days of the date of this order. The AGC shall also
  address whether this Court has jurisdiction for contempt purposes where the affidavit
  accompanying the AGC’s motion was apparently not made by a person witnessing the
  contemptuous act or having personal knowledge of the alleged acts, and whether
  jurisdiction can be waived by respondent.

        The motion for order to show cause remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
         a0615
                                                                              Clerk